ORDER
PER CURIAM.
Darren Hayes (Movant) appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, Movant argues that his counsel rendered ineffective assistance by failing to inform him that he would have to serve eighty-five percent of his sentence before being eligible for parole.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).